Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 3/13/2020 claiming domestic priority to 62/818,589 filed 3/14/2019.

As filed, claims 2, 4, 7-10, 18, 19, 23-27, 30, 34-41, 48-51, 55, 59, 60, and 65 are pending; and claims 1, 3, 5, 6, 11-17, 20-22, 28, 29, 31-33, 42-47, 52-54, 56-58, 61-64, and 66-70 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 has been considered by the Examiner.

Specification
The abstract of the disclosure is objected to because the text of “975900950v.1” at the end of the abstract needs to be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 65 recites the limitation, “SGLT inhibitor” in reference to the instantly claimed method. Applicant has not described the claimed genus of "SGLT inhibitor" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed "SGLT inhibitor" encompass any compound that can inhibit SGLT1 and SGLT2 (see paragraph 0095 of the instant specification). Applicants described bexagliflozin as an example of “SGLT inhibitor”, which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the claims lack adequate written description for the claimed “SGLT inhibitor"  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7-10, 18, 36-41, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 2, the claim recites following the phrases: 
“hyperglycemia-associated clinical signs in cats with diabetes mellitus”, which is drawn to cats; and 
“administering to a feline in need thereof”, which is drawn to feline, and feline can include animals other than cats, such as cheetah, tiger, lion, etc.  
Accordingly, it is unclear to the Examiner whether the claimed invention in claim 2 is drawn to only cat or all animals in the feline family, which creates ambiguity in the metes and bounds of claim 2.  Such ambiguity rendered claim 2 indefinite.

b)	Regarding claim 4, the claim recites the following phrases: 
“inducing clinical remission of diabetes in a cat”, which is drawn to cat; and 
“administering to a feline in need thereof”, which is drawn to feline, and feline can include animals other than cats, such as cheetah, tiger, lion, etc.  
Accordingly, it is unclear to the Examiner whether the claimed invention in claim 4 is drawn to only cat or all animals in the feline family, which creates ambiguity in the metes and bounds of claim 4.  Such ambiguity rendered claim 4 indefinite.

c)	Regarding claim 7 the claim recites the following phrases: 
“preventing the weight loss of a diabetic cat ”, which is drawn to a diabetic cat; and
 “administering to a cat in need thereof”, which is drawn to cat, and cat can include cat that is healthy and not diabetic.
Accordingly, it is unclear to the Examiner whether the claimed invention in claim 7 is drawn to only diabetic cat or both diabetic/healthy cats, which creates ambiguity in the metes and bounds of claim 7.  Such ambiguity rendered claim 7 indefinite.

d)	Regarding claim 7, the claim recites the phrase, “the weight loss”, wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” weight loss.  Without antecedent basis, the claim is rendered indefinite.

e)	Regarding claim 8, the claim recites the phrase, “the upper limit of normal for the testing laboratory reference range”, wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” upper limit of normal for “a” testing laboratory reference range.  Without antecedent basis, the claim is rendered indefinite.

f)	Regarding claim 8, it is unclear to the Examiner what is the metes and bounds of “the upper limit of normal for the testing laboratory reference range”.  In another word, the value of the abovementioned upper limit is unknown and ambiguous.  Accordingly, such ambiguity rendered claim 8 indefinite.

g)	Regarding claim 8, the claim recites the following phrases:
	“managing the diabetes of a cat exhibiting an IGF-1 concentration” which is drawn to cat; and 
“administering to a feline in need thereof”, which is drawn to feline, and feline can include animals other than cats, such as cheetah, tiger, lion, etc.  
Accordingly, it is unclear to the Examiner whether the claimed invention in claim 8 is drawn to only cat or all animals in the feline family, which creates ambiguity in the metes and bounds of claim 8.  Such ambiguity rendered claim 4 indefinite.

h)	Regarding claims 2, 4, 7, 8, and 10, the claim recites “Compound 1”, but failed to recite any structure of “Compound 1”.  Accordingly, the metes and bounds of “Compound 1” is unclear, which rendered the claim indefinite.

i)	Regarding claim 36, the claim recites the phrase, ““the upper limit of normal for the testing laboratory reference range”, wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” upper limit of normal for “a” testing laboratory reference range.  Without antecedent basis, the claim is rendered indefinite.

j)	Regarding claim 36, it is unclear to the Examiner what is the metes and bounds of “the upper limit of normal for the testing laboratory reference range”.  In another word, the value of the abovementioned upper limit is unknown and ambiguous.  Accordingly, such ambiguity rendered claim 8 indefinite.

k)	Regarding claims 36, 38, and 39, the claims recite the phrase, “prior to initiating management”, and it is unclear to the Examiner whether “management” would be the management regimen lasting for a period of at least 7 days recited in claim 30.  Since claim 36 is not dependent of claim 30, the metes and bounds of “management” is unclear, which rendered the claim indefinite.

l)	Regarding claim 40, the claim recites the phrases, “the serum fructosamine level” and “said management regimen”, wherein the words, “the” and “said”, require antecedent basis, and it is unclear where applicant has defined “a” serum fructosamine level or “a” management regimen in claim 19 or 40.  Without antecedent basis, the claim is rendered indefinite.

m)	Regarding claim 9, the claim is dependent of claim 8 and failed to correct the indefiniteness issue of claim 8, which rendered the claim indefinite.

n)	Regarding claim 18, the claim is dependent of claim 10, and failed to correct the indefiniteness issue of claim 10, which rendered the claims indefinite.

o)	Regarding claim 37, the claim is dependent of claim 36 and failed to correct the indefiniteness issue of claim 36, which rendered the claim indefinite.
p)	Regarding claims 41, 48, and 49, the claims are directly or indirectly dependent of claim 40 and failed to correct the indefiniteness issue of claim 40, which rendered the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 7, 19, 23-27, 30, 34, 35, 50, 51, 55, 59, 60, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,575,321, hereinafter Chen.  See IDS filed 7/31/2020.

Regarding claims 2, 4, 7, 19, 23-27, 34, 35, 59 and 60:
Determining the scope and contents of the prior art:   
	Chen, for instance, teaches the following compound BQ or crystalline complex thereof (e.g. complex DM) as SGLT1 and SGLT2 inhibitors that can be used to treat type 1 and type 2 diabetes mellitus, hyperglycemia, etc. in cat.  The abovementioned compound can be administered orally in a single daily dose ranging from 1 to 30 mg (for an adult) as tablet.  In addition, the Examiner finds that the abovementioned treatment of type 1 and type 2 diabetes mellitus, hyperglycemia, etc. in Chen (e.g. column 6, lines 31-35) would include reduction or improvement of hyperglycemia-associated clinical signs or induction of clinical remission of type 1 and type 2 diabetes mellitus. 
 
    PNG
    media_image1.png
    149
    306
    media_image1.png
    Greyscale

(column 81, complex DM)


    PNG
    media_image2.png
    255
    664
    media_image2.png
    Greyscale

(column 12, lines 41-49)


    PNG
    media_image3.png
    199
    505
    media_image3.png
    Greyscale

(column 57, example 19, compound BQ)


    PNG
    media_image4.png
    110
    512
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    21
    505
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    94
    275
    media_image6.png
    Greyscale

(column 84, Table 2, Compound BQ)


    PNG
    media_image7.png
    117
    521
    media_image7.png
    Greyscale

(column 6, lines 31-35)


    PNG
    media_image8.png
    443
    517
    media_image8.png
    Greyscale

(column 7, lines 31-49)

    PNG
    media_image9.png
    343
    520
    media_image9.png
    Greyscale

(column 24, lines 35-49)


    PNG
    media_image10.png
    160
    512
    media_image10.png
    Greyscale

(column 17, lines 44-50)


    PNG
    media_image11.png
    43
    525
    media_image11.png
    Greyscale

(column 24, lines 58-59)


    PNG
    media_image12.png
    74
    520
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    72
    516
    media_image13.png
    Greyscale

(column  24, lines 65-67 and column 25, lines 1-3)

Ascertaining of the difference between the prior art and the claim at issue:   
	Chen, for instance, did not explicitly teach a total daily dosage of about 5 to 50 mg or about 10 to 20 mg or about 15 mg of the abovementioned compound administered to cat.
	In addition, Chen, for instance, did not explicitly teach the prevention of weight loss of a diabetic cat.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that the abovementioned dosage range cited in Chen overlaps with the instant daily dosing range of about 5 to 50 mg or about 10 to 20 mg or about 15 mg of the abovementioned compound.  According to the guidance in MPEP 2144.05(I), the instant dosing range is considered prima facie obvious because the overlapping in the dosing ranges.
In addition, the Examiner finds that it would have been obvious to one of ordinary skill in the art to apply the abovementioned dosing range to cat because Chen provided motivation that the appropriate dosage of the abovementioned compound of Chen can be changed or optimized based on patient response.  Accordingly, the Examiner finds that the abovementioned dosing range is prima facie obvious in cat.
	Lastly, the Examiner finds weight loss is an inherent symptom of diabetes mellitus, which needs not be recognized at the time of invention, according to the guidance in MPEP 2112(II). Accordingly, such inherent symptom would have been prevented, when the diabetes mellitus is treated by the abovementioned compound.


Regarding claim 30:
Determining the scope and contents of the prior art:   
	Chen, for instance, teaches the abovementioned process.  In addition, Chen teaches that dosage amount and interval can be adjusted individually to provide sufficient plasma levels of the abovementioned compound or crystalline form thereof to maintain the therapeutic effect of the abovementioned compound or crystalline form thereof via administration of single daily dose or multiple daily doses. 


    PNG
    media_image14.png
    93
    657
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    242
    660
    media_image15.png
    Greyscale

(column  24, lines 65-67 and column 25, lines 1-8)

Ascertaining of the difference between the prior art and the claim at issue:   
	Chen, for instance, did not explicitly teach a management regimen lasting for a period of at least 7 days.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned at least 7-days management regimen as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.


Regarding claims 50, 51, and 55:
Determining the scope and contents of the prior art:   
	Chen, for instance, teaches the abovementioned process in claim 30.  In addition, Chen teaches that the abovementioned treatment can be used to achieve a desired level of serum glucose for a sustained period of time.

    PNG
    media_image16.png
    72
    309
    media_image16.png
    Greyscale

(column 24, lines 30-34)

Ascertaining of the difference between the prior art and the claim at issue:   
	Chen, for instance, did not explicitly teach that the serum glucose level is reduced by at least 20% after completion of the management regimen or a serum glucose level less than 250 mg dL-1 after completion of the management regimen.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned serum glucose level as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.


Regarding claim 65:
Determining the scope and contents of the prior art:   
	Chen, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	Chen, for instance, did not explicitly teach an effective amount of the abovementioned compound or crystalline form thereof is no more than 10 to 30% of the dose required to produce an elevated frequency of diarrhea or loose stool in a healthy feline.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner does not find the abovementioned effective amount as result-effective variable because the Applicant fails to demonstrate this parameter to impart any unexpected or novel aspect to the instant process (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. Accordingly, this parameter is viewed as routine experimentation to optimize the instant process, and not a patentable distinction.


Claim Objections
Claim 65 is objected to because of the following informalities:  
a)	Regarding claim 65, the claim recites the phrase, “the dose required to produce an elevated frequency of diarrhea”.
	Such expression can be clarified by reciting --  --.
Appropriate correction is required.

Conclusion
Claims 2, 4, 7-10, 18, 19, 23-27, 30, 34-41, 48-51, 55, 59, 60, and 65 are rejected.
Claim 65 is objected.
Claims 1, 3, 5, 6, 11-17, 20-22, 28, 29, 31-33, 42-47, 52-54, 56-58, 61-64, and 66-70 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626